UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2009 Or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number 1-15759 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-1445282 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Commission file number 1-05663 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0244480 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Indicate by check mark whether the Registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports) and (2) have been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the Registrants have submitted electronically and posted on their corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrants were required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether Cleco Corporation is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer xAccelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether Cleco Power LLC is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer x(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act)Yes¨No x Number of shares outstanding of each of Cleco Corporation’s classes of Common Stock, as of the latest practicable date. Registrant Description of Class Shares Outstanding at April 30, 2009 Cleco Corporation Common Stock, $1.00 Par Value 60,401,529 Cleco Power LLC, a wholly owned subsidiary of Cleco Corporation, meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q This combined Form 10-Q is separately filed by Cleco Corporation and Cleco Power.Information in this filing relating to Cleco Power is filed by Cleco Corporation and separately by Cleco Power on its own behalf.Cleco Power makes no representation as to information relating to Cleco Corporation (except as it may relate to Cleco Power) or any other affiliate or subsidiary of Cleco Corporation. This report should be read in its entirety as it pertains to each respective Registrant.The Notes to the Unaudited Condensed Consolidated Financial Statements are combined. TABLE OF CONTENTS PAGE GLOSSARYOF TERMS 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 5 PART I Financial Information ITEM 1. Cleco Corporation — Condensed Consolidated Financial Statements 7 Cleco Power — Condensed Consolidated Financial Statements 13 Notes to the Unaudited Condensed Consolidated Financial Statements 17 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 46 ITEM 4 and 4T. Controls and Procedures 47 PART II Other Information ITEM 1. Legal Proceedings 48 ITEM 1A. Risk Factors 48 ITEM 6. Exhibits 49 Signatures 50 2 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q GLOSSARY OF TERMS References in this filing, including all items in Parts I and II, to “Cleco” mean Cleco Corporation and its subsidiaries, including Cleco Power, and references to “Cleco Power” mean Cleco Power LLC and its subsidiary, unless the context clearly indicates otherwise.Additional abbreviations or acronyms used in this filing, including all items in Parts I and II are defined below: ABBREVIATION OR ACRONYM DEFINITION 401(k) Plan Cleco Power 401(k) Savings and Investment Plan Acadia Acadia Power Partners, LLC and its combined-cycle, natural gas-fired power plant near Eunice, Louisiana, 50% owned by APH and 50% owned by Cajun.Prior to September 13, 2007, Acadia was 50% owned by APH and 50% owned by Calpine Acadia Holdings, LLC. AFUDC Allowance for Funds Used During Construction AICPA American Institute of Certified Public Accountants Amended EPC Contract Amended and Restated EPC Contract between Cleco Power and Shaw, executed on May 12, 2006, for engineering, procurement, and construction of Rodemacher Unit 3, as amended by Amendment No. 1 thereto effective March 9, 2007, and Amendment No. 2 thereto dated as of July 2, 2008 APB Accounting Principles Board APB Opinion No. 10 Consolidated Financial Statements, Poolings of Interest, Convertible Debt and Debt Issued with Stock Warrants Installment Method of Accounting APB Opinion No. 18 The Equity Method of Accounting for Investments in Common Stock APH Acadia Power Holdings LLC, a wholly owned subsidiary of Midstream Attala Attala Transmission LLC, a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Attala was a wholly owned subsidiary of Midstream. Bear Energy BE Louisiana LLC, an indirect wholly owned subsidiary of JPMorgan Chase & Co.In September 2008, BE Louisiana LLC was merged into JPMVEC. Bear Stearns Companies Inc. The parent company of Bear, Stearns & Co. Inc. CES Calpine Energy Services, L.P. Cleco Energy Cleco Energy LLC, a wholly owned subsidiary of Midstream Cleco Innovations LLC A wholly owned subsidiary of Cleco Corporation Cleco Katrina/Rita Cleco Katrina/Rita Hurricane Recovery Funding LLC, a wholly owned subsidiary of Cleco Power Diversified Lands Diversified Lands LLC, a wholly owned subsidiary of Cleco Innovations LLC, a wholly owned subsidiary of Cleco Corporation EITF Emerging Issues Task Force of the FASB EITF No. 08-5 Issuer’s Accounting for Liabilities Measured at Fair Value with a Third Party Credit Enhancement Entergy Entergy Corporation Entergy Gulf States Entergy Gulf States, Inc. Entergy Louisiana Entergy Louisiana, Inc. Entergy Mississippi Entergy Mississippi, Inc. Entergy Services Entergy Services, Inc., as agent for Entergy Louisiana and EntergyGulf States EPA United States Environmental Protection Agency EPC Engineering, Procurement, and Construction ERO Electric Reliability Organization ESPP Cleco Corporation Employee Stock Purchase Plan Evangeline Cleco Evangeline LLC, a wholly owned subsidiary of Midstream, and its combined-cycle, natural gas-fired power plant located in Evangeline Parish, Louisiana Evangeline Tolling Agreement Capacity Sale and Tolling Agreement between Evangeline and BE Louisiana LLC (as successor to Williams Power Company, Inc. (formerly known as Williams Energy Marketing & Trading Company)) which expires in 2020.In September 2008, BE Louisiana LLC was merged into JPMVEC. FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation No. FIN 39 Offsetting of Amounts Related to Certain Contracts – an interpretation of APB Opinion No. 10 and FASB Statement No. 105 FIN 45 Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness to Others FIN 46R Consolidation of Variable Interest Entities – an Interpretation of Accounting Research Bulletin No. 51 (revised December 2003) FIN 48 Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 FSP FASB Staff Position FSP EITF No. 03-6-1 Determining Whether Instruments Granted in Shared Based Payment Transactions Are Participating Securities FSP No. FAS 107-1 and APB 28-1 Interim Disclosures about Fair Value of Financial Instruments FSP No. FAS 115-2 and FAS 124-2 Recognition and Presentation of Other-Than-Temporary Impairments FSP No. FAS 132(R)-1 Employers’ Disclosures about Postretirement Benefit Plan Assets FSP No. FAS 141(R)-1 Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies FSP No. FAS 142-3 Determining the Useful Life of Intangible Assets FSP No. FAS 157-2 Effective date of FASB Statement No. 157 FSP No. FAS 157-4 Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly FSP No. FIN 39-1 Amendment of FASB Interpretation No. 39 GAAP Generally Accepted Accounting Principles in the United States 3 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q ABBREVIATION OR ACRONYM DEFINITION GO Zone Gulf Opportunity Zone Act of 2005 (Public Law 109-135) ICT Independent Coordinator of Transmission Interconnection Agreement One of two Interconnection Agreement and Real Estate Agreements, one between Attala and Entergy Mississippi, and the other between Perryville and Entergy Louisiana IRP Integrated Resource Planning IRS Internal Revenue Service JPMVEC J.P. Morgan Ventures Energy Corporation.In September 2008, Bear Energy was merged into JPMVEC. kWh Kilowatt-hour(s) as applicable LIBOR London Inter-Bank Offer Rate Lignite Mining Agreement Dolet Hills Mine Lignite Mining Agreement, dated as of May 31, 2001 LPSC Louisiana Public Service Commission LTICP Cleco Corporation Long-Term Incentive Compensation Plan Midstream Cleco Midstream Resources LLC, a wholly owned subsidiary of Cleco Corporation MMBtu Million British thermal units Moody’s Moody’s Investors Service MW Megawatt(s) as applicable Not meaningful A percentage comparison of these items is not statistically meaningful because the percentage difference is greater than 1,000%. PCAOB Public Company Accounting Oversight Board PCB Polychlorinated biphenyls Perryville Perryville Energy Partners, L.L.C., a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Perryville was a wholly owned subsidiary of Perryville Energy Holdings LLC, a wholly owned subsidiary of Midstream. Power Purchase Agreement Power Purchase Agreement, dated as of January 28, 2004, between Perryville and Entergy Services PRP Potentially responsible party Registrant(s) Cleco Corporation and Cleco Power RFP Request for Proposal Rodemacher Unit 3 A 600-MW solid-fuel generating unit under construction by Cleco Power at its existing Rodemacher plant site in Boyce, Louisiana RTO Regional Transmission Organization Sale Agreement Purchase and Sale Agreement, dated as of January 28, 2004, between Perryville and Entergy Louisiana SEC Securities and Exchange Commission SERP Cleco Corporation Supplemental Executive Retirement Plan SFAS Statement of Financial Accounting Standards SFAS No. 5 Accounting for Contingencies SFAS No. 71 Accounting for the Effects of Certain Types of Regulation SFAS No. 107 Disclosures about Fair Value of Financial Instruments SFAS No. 109 Accounting for Income Taxes SFAS No. 123(R) Share-Based Payment SFAS No. 131 Disclosures about Segments of an Enterprise and Related Information SFAS No. 132(R) Employers’ Disclosures about Postretirement Benefit Plan Assets SFAS No. 133 Accounting for Derivative Instruments and Hedging Activities SFAS No. 141(R) Business Combinations SFAS No. 142 Goodwill and Other Intangible Assets SFAS No. 149 Amendment of Statement 133 on Derivative Instruments and Hedging Activities SFAS No. 157 Fair Value Measurements SFAS No. 161 Disclosures about Derivative Instruments and Hedging Activities Shaw Shaw Contractors, Inc., a subsidiary of The Shaw Group Inc. SWEPCO Southwestern Electric Power Company, a wholly owned subsidiary of American Electric Power Company, Inc. Williams Williams Power Company, Inc. 4 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q includes “forward-looking statements” about future events, circumstances, and results.All statements other than statements of historical fact included in this Quarterly Report are forward-looking statements, including, without limitation, statements regarding the construction, timing, and cost of Rodemacher Unit 3;timing and outcome of Cleco Power’s proposed new rate plan; JPMVEC’s performance under the Evangeline Tolling Agreement; future capital expenditures; projections; business strategies; goals; competitive strengths; market and industry developments; development and operation of facilities; future environmental regulations and remediation liabilities; and the anticipated outcome of various regulatory and legal proceedings.Although the Registrants believe that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties that could cause the actual results to differ materially from the Registrants’ expectations.In addition to any assumptions and other factors referred to specifically in connection with these forward-looking statements, the following list identifies some of the factors that could cause the Registrants’ actual results to differ materially from those contemplated in any of the Registrants’ forward-looking statements: § Factors affecting utility operations, such as unusual weather conditions or other natural phenomena; catastrophic weather-related damage (such as hurricanes and other storms); unscheduled generation outages; unanticipated maintenance or repairs; unanticipated changes to fuel costs, cost of and reliance on natural gas as a component of Cleco’s generation fuel mix and their impact on competition and franchises, fuel supply costs or availability constraints due to higher demand, shortages, transportation problems or other developments; environmental incidents; environmental compliance costs; power transmission system constraints; or outcome of Cleco Power’s proposed new rate plan filed with the LPSC in July 2008; § Cleco Corporation’s holding company structure and its dependence on the earnings, dividends, or distributions from its subsidiaries to meet its debt obligations and pay dividends on its common stock; § Cleco Power’s ability to construct, operate, and maintain, within its projected costs (including financing) and timeframe, Rodemacher Unit 3, in addition to any other self-build projects identified in future IRP and RFP processes; § Dependence of Cleco Power for energy from sources other than its facilities and the uncertainty of future long-term sources of such additional energy; § Nonperformance by and creditworthiness of counterparties under tolling, power purchase, and energy service agreements, or the restructuring of those agreements, including possible termination; § Regulatory factors such as changes in rate-setting policies, recovery of investments made under traditional regulation, recovery of storm restoration costs; the frequency and timing of rate increases or decreases, the results of periodic fuel audits, the results of the IRP and RFP processes, the formation of the RTOs and the ICTs, and the compliance with the ERO reliability standards for bulk power systems by Cleco Power, Acadia, and Evangeline; § Financial or regulatory accounting principles or policies imposed by FASB, the SEC, the PCAOB, FERC, the LPSC or similar entities with regulatory or accounting oversight; § Economic conditions, including the ability of customers to continue paying for high energy costs, related growth and/or down-sizing of businesses in Cleco’s service area, monetary fluctuations, changes in commodity prices, and inflation rates; § The current global financial crisis and U.S. recession; § Credit ratings of Cleco Corporation, Cleco Power, and Evangeline; § Changing market conditions and a variety of other factors associated with physical energy, financial transactions, and energy service activities, including, but not limited to, price, basis, credit, liquidity, volatility, capacity, transmission, interest rates, and warranty risks; § Acts of terrorism; § Availability or cost of capital resulting from changes in Cleco’s business or financial condition, interest rates, or market perceptions of the electric utility industry and energy-related industries; § Uncertain tax positions; § Employee work force factors, including work stoppages and changes in key executives; § Legal, environmental, and regulatory delays and other obstacles associated with mergers, acquisitions, reorganizations, investments in joint ventures, or other capital projects, including Rodemacher Unit 3 and the joint project to upgrade the Acadiana Load Pocket transmission system; § Costs and other effects of legal and administrative proceedings, settlements, investigations, claims, and other matters; § Changes in federal, state, or local laws, and changes in tax laws or rates, regulating policies or environmental laws and regulations; and § Ability of Cleco Power to recover, from its retail customers, the costs of compliance with environmental laws and regulations. 5 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q For additional discussion of these factors and other factors that could cause actual results to differ materially from those contemplated in the Registrants’ forward-looking statements, please read “Risk Factors” in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, All subsequent written and oral forward-looking statements attributable to the Registrants or persons acting on their behalf are expressly qualified in their entirety by the factors identified above. The Registrants undertake no obligation to update any forward-looking statements, whether as a result of changes in actual results, changes in assumptions, or other factors affecting such statements. 6 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q PART I — FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Cleco Corporation These unaudited condensed consolidated financial statements should be read in conjunction with Cleco Corporation’s Consolidated Financial Statements and Notes included in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2008.For more information on the basis of presentation, see “Notes to the Unaudited Condensed Consolidated Financial Statements — Note 1 — Summary of Significant Accounting Policies — Basis of Presentation.” 7 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q CLECO CORPORATION CondensedConsolidated Statements of Income (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, (THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) 2009 2008 Operating revenue Electric operations $ 202,865 $ 209,881 Other operations 7,109 10,064 Affiliate revenue 2,962 2,606 Operating revenue 212,936 222,551 Operating expenses Fuel used for electric generation 88,303 45,536 Power purchased for utility customers 45,718 89,794 Other operations 24,951 22,275 Maintenance 10,559 10,113 Depreciation 19,134 19,547 Taxes other than income taxes 7,033 8,831 Gain on sales of assets - (99 ) Total operating expenses 195,698 195,997 Operating income 17,238 26,554 Interest income 411 1,617 Allowance for other funds used during construction 16,991 13,683 Equity loss from investees (11,751 ) (4,574 ) Other income 1,285 66 Other expense (1,095 ) (669 ) Interest charges Interest charges, including amortization of debt expenses, premium, and discount, net of capitalized interest 21,316 14,121 Allowance for borrowed funds used during construction (6,213 ) (4,577 ) Total interest charges 15,103 9,544 Income before income taxes 7,976 27,133 Federal and state income tax expense 1,326 5,061 Net income 6,650 22,072 Preferred dividends requirements, net of tax 12 12 Net income applicable to common stock $ 6,638 $ 22,060 Average shares of common stock outstanding Basic 60,097,929 59,907,896 Diluted 60,366,170 60,083,024 Basic earnings per share From continuing operations $ 0.11 $ 0.37 Net income applicable to common stock $ 0.11 $ 0.37 Diluted earnings per share From continuing operations $ 0.11 $ 0.37 Net income applicable to common stock $ 0.11 $ 0.37 Cash dividends paid per share of common stock $ 0.225 $ 0.225 The accompanying notes are an integral part of the condensed consolidated financial statements. 8 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, (THOUSANDS) 2009 2008 Net income $ 6,650 $ 22,072 Other comprehensive income (loss), net of tax: Net unrealized lossfrom available-for-sale securities (net of tax benefitof $9 in 2008) - (14 ) Amortization of post-retirement benefit net losses (net of tax benefit of $14 in 2009 and $7 in 2008) 1 (4 ) Other comprehensive income (loss) 1 (18 ) Comprehensive income, net of tax $ 6,651 $ 22,054 The accompanying notes are an integral part of the condensed consolidated financial statements. 9 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q CLECO CORPORATION Condensed ConsolidatedBalance Sheets (Unaudited) (THOUSANDS) AT MARCH 31, 2009 AT DECEMBER 31, 2008 Assets Current assets Cash and cash equivalents $ 85,956 $ 97,483 Restricted cash 30,500 62,311 Customer accounts receivable (less allowance for doubtful accounts of $1,931 in 2009 and $1,632 in 2008) 29,968 40,677 Accounts receivable – affiliate 1,112 3,428 Other accounts receivable 28,358 34,209 Taxes receivable 19,675 13,663 Unbilled revenue 14,854 19,713 Fuel inventory, at average cost 60,185 57,221 Material and supplies inventory, at average cost 38,406 37,547 Risk management assets 5,643 368 Accumulated deferred fuel 61,446 69,154 Cash surrender value of company-/trust-owned life insurance policies 22,854 22,934 Prepayments 2,463 3,751 Regulatory assets - other 2,553 2,553 Other current assets 1,027 1,367 Total current assets 405,000 466,379 Property, plant and equipment Property, plant and equipment 2,054,054 2,015,269 Accumulated depreciation (960,183 ) (948,581 ) Net property, plant and equipment 1,093,871 1,066,688 Construction work in progress 1,020,857 978,598 Total property, plant and equipment, net 2,114,728 2,045,286 Equity investment in investees 244,619 249,144 Prepayments 5,667 6,067 Restricted cash 44,492 40,671 Regulatory assets and liabilities – deferred taxes, net 189,701 174,804 Regulatory assets – other 159,260 158,206 Intangible asset 165,195 167,826 Other deferred charges 35,265 32,821 Total assets $ 3,363,927 $ 3,341,204 The accompanying notes are an integral part of the condensed consolidated financial statements. (Continued on next page) 10 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (Continued) (THOUSANDS) AT MARCH 31, 2009 AT DECEMBER 31, 2008 Liabilities and shareholders’ equity Liabilities Current liabilities Long-term debt due within one year $ 61,087 $ 63,546 Accounts payable 63,265 117,337 Retainage 8 12,734 Accounts payable – affiliate 2,554 8,229 Customer deposits 27,864 27,155 Interest accrued 17,472 16,787 Accumulated current deferred taxes, net 64,681 64,838 Risk management liability, net 30,431 30,109 Regulatory liabilities - other 261 392 Deferred compensation 5,157 5,118 Other current liabilities 11,360 14,588 Total current liabilities 284,140 360,833 Deferred credits Accumulated deferred federal and state income taxes, net 373,659 373,825 Accumulated deferred investment tax credits 10,953 11,286 Postretirement benefit obligations 154,001 155,910 Regulatory liabilities - other 101,227 85,496 Restricted storm reserve 27,486 27,411 Uncertain tax positions 74,860 76,124 Other deferred credits 96,120 82,635 Total deferred credits 838,306 812,687 Long-term debt, net 1,186,220 1,106,819 Total liabilities 2,308,666 2,280,339 Commitments and Contingencies (Note 10) Shareholders’ equity Preferred stock Not subject to mandatory redemption, $100 par value, authorized 1,491,900 shares, issued 10,288 shares at March 31, 2009 and December 31, 2008, respectively 1,029 1,029 Common shareholders’ equity Common stock, $1 par value, authorized 100,000,000 shares, issued 60,189,654 and 60,066,345 shares and outstanding 60,167,322 and 60,042,514 shares at March 31, 2009 and December 31, 2008, respectively 60,190 60,066 Premium on common stock 395,747 394,517 Retained earnings 608,525 615,514 Treasury stock, at cost,22,332 and 23,831 shares at March31, 2009 and December 31, 2008, respectively (398 ) (428 ) Accumulated other comprehensive loss (9,832 ) (9,833 ) Total common shareholders’ equity 1,054,232 1,059,836 Total shareholders’ equity 1,055,261 1,060,865 Total liabilities and shareholders’ equity $ 3,363,927 $ 3,341,204 The accompanying notes are an integral part of the condensed consolidated financial statements. 11 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, (THOUSANDS) 2009 2008 Operating activities Net income $ 6,650 $ 22,072 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 31,683 20,160 Gain on sale of assets - (99 ) Provision for doubtful accounts 726 680 Loss from equity investments 11,751 4,574 Unearned compensation expense 1,655 448 Allowance for other funds used during construction (16,991 ) (13,683 ) Amortization of investment tax credits (333 ) (345 ) Net deferred income taxes (10,480 ) (10,563 ) Deferred fuel costs 24,151 (9,471 ) Loss (gain) on economic hedges 1,144 (1,770 ) Cash surrender value of company-/trust-owned life insurance 484 227 Changes in assets and liabilities: Accounts receivable 14,113 (4,654 ) Accounts and notes receivable, affiliate 2,316 1,781 Unbilled revenue 4,859 1,193 Fuel, materials and supplies inventory (3,823 ) (2,632 ) Prepayments 1,687 1,301 Accounts payable (50,319 ) (15,804 ) Accounts and notes payable, affiliate (5,965 ) 809 Customer deposits 1,833 1,262 Post retirement benefit obligation (1,909 ) (662 ) Regulatory assets and liabilities, net 14,451 12,030 Other deferred accounts (8,313 ) 12,278 Retainage payable (12,725 ) 5,120 Taxes accrued (5,974 ) 9,215 Interest accrued 685 (9,378 ) Risk management assets and liabilities, net (20,992 ) 5,506 Other operating (2,906 ) (278 ) Net cash (used in) provided by operating activities (22,542 ) 29,317 Investing activities Additions to property, plant and equipment (66,468 ) (107,187 ) Allowance for other funds used during construction 16,991 13,683 Proceeds from sale of property, plant and equipment 130 140 Equity investment in investees (10,794 ) - Premiums paid on company-/trust-owned life insurance (405 ) (514 ) Settlements received from insurance policies - 941 Transfer of cash from (to) restricted accounts 27,989 (43,200 ) Other investing - 632 Net cash used in investing activities (32,557 ) (135,505 ) Financing activities Retirement of long-term obligations (8,501 ) (140,178 ) Issuance of long-term debt 65,000 240,434 Deferred financing costs - (745 ) Dividends paid on preferred stock (12 ) (12 ) Dividends paid on common stock (13,538 ) (13,501 ) Other financing 623 111 Net cash provided by financing activities 43,572 86,109 Net decrease in cash and cash equivalents (11,527 ) (20,079 ) Cash and cash equivalents at beginning of period 97,483 129,013 Cash and cash equivalents at end of period $ 85,956 $ 108,934 Supplementary cash flow information Interest paid (net of amount capitalized) $ 16,295 $ 10,362 Income taxes paid $ 7,018 $ 12,059 Supplementary non-cash investing and financing activities Issuance of treasury stock – LTICP $ 30 $ 25 Issuance of common stock – LTICP/ESPP $ 71 $ 53 Accrued additions to property, plant and equipment not reported above $ 12,082 $ 28,186 Incurrence of capital lease obligation - barges $ 22,050 $ - Repayment of capital lease obligation - barges $ (245 ) $ - The accompanying notes are an integral part of the condensed consolidated financial statements. 12 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q PART I — FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Cleco Power These unaudited condensed consolidated financial statements should be read in conjunction with Cleco Power’s Consolidated Financial Statements and Notes included in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2008.For more information on the basis of presentation, see “Notes to the Unaudited Condensed Consolidated Financial Statements — Note 1 — Summary of Significant Accounting Policies — Basis of Presentation.” 13 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q CLECO POWER Condensed Consolidated Statements of Income (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, (THOUSANDS) 2009 2008 Operating revenue Electric operations $ 202,865 $ 209,881 Other operations 7,086 10,061 Affiliate revenue 348 508 Operating revenue 210,299 220,450 Operating expenses Fuel used for electric generation 88,303 45,536 Power purchased for utility customers 45,718 89,794 Other operations 23,420 20,915 Maintenance 9,428 9,193 Depreciation 18,845 19,214 Taxes other than income taxes 7,709 7,813 Total operating expenses 193,423 192,465 Operating income 16,876 27,985 Interest income 403 577 Allowance for other funds used during construction 16,991 13,683 Other income 1,287 101 Other expense (1,603 ) (345 ) Interest charges Interest charges, including amortization of debt expenses, premium, and discount 21,349 12,012 Allowance for borrowed funds used during construction (6,213 ) (4,577 ) Total interest charges 15,136 7,435 Income before income taxes 18,818 34,566 Federal and state income taxes 3,800 6,958 Net income $ 15,018 $ 27,608 The accompanying notes are an integral part of the condensed consolidated financial statements. 14 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q CLECO POWER Condensed Consolidated Balance Sheets (Unaudited) (THOUSANDS) AT MARCH 31, 2009 AT DECEMBER 31, 2008 Assets Utility plant and equipment Property, plant and equipment $ 2,037,896 $ 1,999,119 Accumulated depreciation (948,881 ) (937,568 ) Net property, plant and equipment 1,089,015 1,061,551 Construction work in progress 1,019,464 977,377 Total utility plant, net 2,108,479 2,038,928 Current assets Cash and cash equivalents 77,109 91,542 Restricted cash 30,500 62,311 Customer accounts receivable (less allowance for doubtful accounts of $1,931 in 2009 and $1,632 in 2008) 29,968 40,677 Other accounts receivable 27,312 34,130 Taxes receivable - 5,992 Accounts receivable – affiliate 1,733 2,059 Unbilled revenue 14,854 19,713 Fuel inventory, at average cost 60,185 57,221 Material and supplies inventory, at average cost 38,406 37,547 Risk management assets 5,643 368 Prepayments 2,036 3,099 Regulatory assets – other 2,553 2,553 Accumulated deferred fuel 61,446 69,154 Cash surrender value of life insurance policies 5,672 5,563 Other current assets 660 1,144 Total current assets 358,077 433,073 Prepayments 5,667 6,067 Restricted cash, less current portion 44,396 40,574 Regulatory assets and liabilities – deferred taxes, net 189,701 174,804 Regulatory assets – other 159,260 158,206 Intangible asset 165,195 167,826 Other deferred charges 24,178 22,119 Total assets $ 3,054,953 $ 3,041,597 Liabilities and member’s equity Member’s equity $ 944,106 $ 929,178 Long-term debt, net 1,091,220 1,076,819 Total capitalization 2,035,326 2,005,997 Current liabilities Long-term debt due within one year 61,087 63,546 Accounts payable 61,163 109,450 Accounts payable – affiliate 5,346 7,536 Retainage 8 12,734 Customer deposits 27,864 27,155 Taxes accrued 33,197 - Interest accrued 17,818 16,762 Accumulated deferred taxes, net 65,936 67,233 Risk management liability, net 30,431 30,109 Regulatory liabilities - other 261 392 Other current liabilities 9,055 10,200 Total current liabilities 312,166 345,117 Deferred credits Accumulated deferred federal and state income taxes, net 335,546 337,148 Accumulated deferred investment tax credits 10,953 11,286 Postretirement benefit obligations 125,736 128,373 Regulatory liabilities - other 101,227 85,496 Restricted storm reserve 27,486 27,411 Uncertain tax positions 53,448 54,306 Other deferred credits 53,065 46,463 Total deferred credits 707,461 690,483 Total liabilities and member’s equity $ 3,054,953 $ 3,041,597 The accompanying notes are an integral part of the condensed consolidated financial statements. 15 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q CLECO POWER Condensed Consolidated Statements of Cash Flows (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, (THOUSANDS) 2009 2008 Operating activities Net income $ 15,018 $ 27,608 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 21,840 19,684 Provision for doubtful accounts 726 675 Unearned compensation expense 358 70 Allowance for other funds used during construction (16,991 ) (13,683 ) Amortization of investment tax credits (333 ) (345 ) Net deferred income taxes (12,595 ) (10,365 ) Deferred fuel costs 24,151 (9,471 ) Loss (gain) on economic hedges 1,144 (1,770 ) Cash surrender value of company-owned life insurance (109 ) (107 ) Changes in assets and liabilities: Accounts receivable 15,080 (4,770 ) Accounts and notes receivable, affiliate 447 14,782 Unbilled revenue 4,859 1,193 Fuel, materials and supplies inventory (3,823 ) (2,632 ) Prepayments 1,461 1,053 Accounts payable (44,605 ) (12,547 ) Accounts and notes payable, affiliate (2,349 ) (8,397 ) Customer deposits 1,833 1,262 Post retirement benefit obligations (2,637 ) (233 ) Regulatory assets and liabilities, net 14,451 11,601 Other deferred accounts (8,574 ) 8,321 Retainage payable (12,725 ) 5,120 Taxes accrued 39,189 8,617 Interest accrued 1,055 (7,899 ) Risk management assets and liabilities, net (20,992 ) 5,506 Other operating (633 ) (582 ) Net cash provided by operating activities 15,246 32,691 Investing activities Additions to property, plant and equipment (66,289 ) (107,061 ) Allowance for other funds used during construction 16,991 13,683 Proceeds from sale of property, plant and equipment 130 140 Premiums paid on company-owned life insurance - (309 ) Transfer of cash from (to) restricted accounts 27,989 (43,199 ) Other investing 1 - Net cash used in investing activities (21,178 ) (136,746 ) Financing activities Retirement of long-term obligations (8,501 ) (140,178 ) Issuance of long-term debt - 240,434 Deferred financing costs - (745 ) Net cash (used in) provided by financing activities (8,501 ) 99,511 Net decrease in cash and cash equivalents (14,433 ) (4,544 ) Cash and cash equivalents at beginning of period 91,542 11,944 Cash and cash equivalents at end of period $ 77,109 $ 7,400 Supplementary cash flow information Interest paid (net of amount capitalized) $ 16,055 $ 10,361 Income taxes paid $ 7,000 $ - Supplementary non-cash investing and financing activities Accrued additions to property, plant and equipment not reported above $ 12,082 $ 28,186 Incurrence of capital lease obligation – barges $ 22,050 $ - Repayment of capital lease obligation – barges $ (245 ) $ - The accompanying notes are an integral part of the condensed consolidated financial statements. 16 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q Index to Applicable Notes to the Unaudited Condensed Consolidated Financial Statements of Registrants Note 1 Summary of Significant Accounting Policies Cleco Corporation and Cleco Power Note 2 Recent Accounting Standards Cleco Corporation and Cleco Power Note 3 Regulatory Assets and Liabilities Cleco Corporation and Cleco Power Note 4 Fair Value Accounting Cleco Corporation and Cleco Power Note 5 Debt Cleco Corporation and Cleco Power Note 6 Pension Plan and Employee Benefits Cleco Corporation and Cleco Power Note 7 Income Taxes Cleco Corporation and Cleco Power Note 8 Disclosures about Segments Cleco Corporation Note 9 Equity Investment in Investees Cleco Corporation Note 10 Litigation, Other Commitments and Contingencies, and Disclosures about Guarantees Cleco Corporation and Cleco Power Note 11 Affiliate Transactions Cleco Corporation and Cleco Power Note 12 Intangible Asset Cleco Corporation and Cleco Power Notes to the Unaudited Condensed Consolidated Financial Statements Note 1 — Summary of Significant Accounting Policies Principles of Consolidation The accompanying condensed consolidated financial statements of Cleco include the accounts of Cleco and its majority-owned subsidiaries after elimination of intercompany accounts and transactions. Cleco has adopted the provisions of FIN 46R on its scheduled effective dates.Cleco has determined that it is not the primary beneficiary of Evangeline, Perryville, Attala, and Acadia.Cleco determined it was not the primary beneficiary by examining all interests that could absorb expected losses and expected gains.This examination used assumptions about the expected rate of inflation, changes in the market price of natural gas as compared to the market price of electricity, length of contracts, variability of revenue stream as compared to variability of expenses, and maximum exposure to loss.These are considered variable interest entities.In accordance with FIN 46R, Cleco reports its investment in these entities on the equity method of accounting.As a result, the assets and liabilities of these entities are represented by one line item corresponding to Cleco’s equity investment in these entities.The pre-tax results of operations of these entities are reported as equity income from investees on Cleco Corporation’s Condensed Consolidated Statements of Income.For additional information on the operations of these entities, see Note 9 — “Equity Investment in Investees.” Basis of Presentation The condensed consolidated financial statements of Cleco Corporation and Cleco Power have been prepared pursuant to the rules and regulations of the SEC.Accordingly, certain information and note disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted; however, Cleco believes that the disclosures are adequate to make the information presented not misleading. The year-end condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles.The unaudited financial information included in the condensed consolidated financial statements of Cleco Corporation and Cleco Power reflects all adjustments of a normal recurring nature which are, in the opinion of the management of Cleco Corporation and Cleco Power, necessary for a fair statement of the financial position and the results of operations for the interim periods.Information for interim periods is affected by seasonal variations in sales, rate changes, timing of fuel expense recovery and other factors, and is not indicative necessarily of the results that may be expected for the full fiscal year.For more information on recent accounting standards and their effect on financial results, see Note 2 — “Recent Accounting Standards.” Restricted Cash Various agreements to which Cleco is subject contain covenants that restrict its use of cash.As certain provisions under these agreements are met, cash is transferred out of related escrow accounts and becomes available for general corporate purposes.At March 31, 2009, and December 31, 2008, $75.0 million and $103.0 million of cash, respectively, were restricted.At March 31, 2009, restricted cash consisted of $0.1 million under the Diversified Lands mitigation escrow agreement, $6.3 million held in escrow for the construction of Cleco Power’s solid waste disposal facilities at Rodemacher Unit 3, $37.0 million reserved at Cleco Power for GO Zone project costs, $27.6 million reserved at Cleco Power for future storm restoration costs, and $4.0 million at Cleco Katrina/Rita restricted for payment of operating expenses, interest and principal on storm recovery bonds. 17 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q Fair Value Measurements Various accounting pronouncements require certain assets and liabilities to be measured at their fair values.Certain assets and liabilities are required to be measured at their fair value each reporting period, while others are required to be measured only one time, generally the date of acquisition or issuance.Beginning with reporting periods ending after January 1, 2008, Cleco and Cleco Power are required to disclose the fair value of financial assets and liabilities by one of three levels.For more information about fair value levels, see Note 4 — “Fair Value Accounting.” Risk Management Market risk inherent in Cleco’s market risk-sensitive instruments and positions includes potential changes arising from changes in interest rates and the commodity market prices of power and natural gas on different energy exchanges.Cleco’s Energy Market Risk Management Policy authorizes the use of various derivative instruments, including exchange traded futures and option contracts, forward purchase and sales contracts, and swap transactions to reduce exposure to fluctuations in the price of power and natural gas.Cleco uses SFAS No. 133 to determine whether the market risk-sensitive instruments and positions are required to be marked-to-market.Generally, Cleco Power’s market risk-sensitive instruments and positions qualify for the normal-purchase, normal-sale exception to mark-to-market accounting of SFAS No. 133, as modified by SFAS No. 149, since Cleco Power takes physical delivery and the instruments and positions are used to satisfy customer requirements.Cleco Power has entered into certain financial transactions it considers economic hedges to mitigate the risk associated with the fixed-price power to be provided to a wholesale customer through December 2010.The economic hedges cover approximately 94% of the estimated daily peak-hour power sales to the wholesale customer.These transactions are derivatives as defined by SFAS No. 133 but do not meet the accounting criteria to be considered hedges.These transactions are marked-to-market with the resulting gain or loss recorded on the income statement as a component of operating revenue, net.For the three months ended March 31, 2009, there was a net mark-to-market loss of $1.2 million and a realized loss of $0.3 million, recorded in other operations revenue related to these economic hedge transactions.For the same period in 2008, Cleco Power had a net mark-to-market gain of $1.8 million and realized gains of $0.1 million.Cleco Power could experience realized losses in future periods as natural gas or power is purchased to meet its contractual obligations. Cleco Power has entered into other positions to mitigate the volatility in customer fuel costs.These positions are marked-to-market with the resulting gain or loss recorded on the balance sheet as a component of the accumulated deferred fuel asset or liability and a component of risk management assets or liabilities.When these positions close, actual gains or losses will be included in the fuel adjustment clause and reflected on customers’ bills as a component of the fuel cost adjustment.Based on market prices at March 31, 2009, and December 31, 2008, the net mark-to-market impact relating to these positions were losses of $72.7 million and $57.4 million, respectively.The increased loss is due to lower gas prices at March 31, 2009, compared to December 31, 2008.Deferred losses relating to closed natural gas positions at March 31, 2009 and December 31, 2008, totaled $6.8 million and $6.4 million, respectively. Cleco Power maintains margin accounts with commodity brokers used to partially fund the acquisition of natural gas futures, options and swap contracts.These contracts/positions are used to mitigate the risks associated with the fixed-price power sales and volatility in customer fuel costs noted above.At March 31, 2009, and December 31, 2008, Cleco Power had deposited collateral of $33.0 million and $16.5 million, respectively, to cover margin requirements relating to open natural gas futures, options, and swap positions. Cleco and Cleco Power maintain a master netting agreement policy and monitor credit risk exposure through review of counterparty credit quality, counterparty credit exposure, and counterparty concentration levels.Cleco manages these risks by establishing appropriate credit and concentration limits on transactions with counterparties and by requiring contractual guarantees, cash deposits, or letters of credit from counterparties or their affiliates, as deemed necessary.Cleco Power has agreements in place with various counterparties that authorize the netting of financial buys and sells and contract payments to mitigate credit risk for transactions entered into for risk management purposes. For more information on accounting for derivatives, see Note 4 — “Fair Value Accounting.” Earnings per Average Common Share The following table shows the calculation of basic and diluted earnings per share. 18 CLECO CORPORATION CLECO POWER 20091ST QUARTER FORM 10-Q FOR THE THREE MONTHS ENDED MARCH 31, 2009 2008 (THOUSANDS, EXCEPT SHARES AND PER SHARE AMOUNTS) INCOME SHARES PER SHARE AMOUNT INCOME SHARES PER SHARE AMOUNT Income from continuing operations $ 6,650 $ 22,072 Deduct:non-participating stock dividends (4.5% preferred stock) 12 12 Basic earnings per share Income from continuing operations $ 6,638 $ 0.11 $ 22,060 $ 0.37 Total basic net income applicable to common stock $ 6,638 60,097,929 $ 0.11 $ 22,060 59,907,896 $ 0.37 Effect of Dilutive Securities Add:stock option grants 31,062 61,527 Add:restricted stock (LTICP) 237,179 113,601 Diluted earnings per share Income from continuing operations plus assumed conversions $ 6,638 $ 0.11 $ 22,060 $ 0.37 Total diluted net income applicable to common stock $ 6,638 60,366,170 $ 0.11 $ 22,060 60,083,024 $ 0.37 During the first quarter of 2009, Cleco implemented FSP EITF No. 03-6-1 in connection with calculating basic earnings per share.For additional information on Cleco’s implementation of FSP EITF No. 03-6-1, see Note 2 — “Recent Accounting Standards.” Stock option grants are excluded from the computation of diluted earnings per share if the exercise price is higher than the average market price.There were no stock option grants excluded from the computation of diluted earnings per share for the three months ended March 31, 2008, due to the average market price being higher than the exercise prices of the stock options.Stock option grants excluded from the computation for the three months ended March 31, 2009 are presented in the table below. FOR THE THREE MONTHS ENDED MARCH 31, 2009 STRIKE PRICE AVERAGE MARKET PRICE SHARES Stock option grants excluded $22.25 - $24.25 $21.97 149,034 Employee Stock Purchase Plan In July 2000, Cleco Corporation’s Board of Directors ratified the adoption of a procedure providing for the automatic reinvestment of dividends (the “DRIP Feature”) received with respect to the stock held by participants in the ESPP.At that time, the Board of Directors reserved 20,000 shares of common stock (40,000 after giving effect for a 2-for-1 stock split) for issuance pursuant to the DRIP Feature.In January 2009, the Board of Directors approved and authorized an additional50,000 shares of common stock to be reserved for issuance under the DRIP Feature of the ESPP. Stock-Based Compensation At March 31, 2009, Cleco had one share-based compensation plan:the LTICP.Options or restricted shares of stock, known as non-vested stock as defined by SFAS No. 123(R), common stock equivalents, and stock appreciation rights may be granted to certain officers, key employees, or directors of Cleco Corporation and its subsidiaries pursuant to the LTICP. On
